DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With reference to claim 3, the language “up to or about” in line 3 renders the claim indefinite because the scope of the claim is unclear. It is not clear if applicant intends to claim an amount leading up to 55%, which could be 1%, for example; or if applicant intends to claim an amount which is about 55%, in which case, the amount would be much higher than 1%.
	Correction and/or clarification are required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Habib et al. (US 6,723,080).
With reference to claim 1, Habib et al. (hereinafter “Habib”) discloses a system for changing out a used absorbent article worn by a person (abstract) including: 
an outer packaging (22); and 
a clean adjustable (col. 6, lines 10-12) absorbent article (12) housed within the outer packaging operationally configured to fit various size persons as set forth in col. 3, lines 18-42.
With reference to claim 2, Habib discloses a system including a disposal changing pad (16) housed within the outer packaging (22) operationally configured as a changing surface and as a stand-alone disposal bag for disposal of the outer packaging, the one or more child changing items and the used absorbent article as set forth in col. 5, line 63 to col. 6, line 17. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Habib et al. (US 6,723,080) and further in view of Snell et al. (US 2008/0142389).
With reference to claim 3, Habib teaches the invention substantially as claimed as set forth in the rejection of claim 1.

The difference between Habib and claim 3 is the provision that the outer packaging is vacuum shrunk and the absorbent article includes a first normal resting size and a second reduced size.
Snell teaches an analogous prepackaged diaper kit that includes having the packaged articles, including a diaper, vacuum packed (abstract). Snell also discloses that the diaper has a first, nominal size and a second, reduced size up to about 55% as set forth in [0024] and in [0176].
 It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the concept of vacuum shrinking as taught by Snell in order to provide a pocketable kit that is conveniently sized for carriage as taught by Snell in [0177].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Habib et al. (US 6,723,080) and further in view of Allen (US 5,624,422).
With reference to claim 4, Habib teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Habib and claim 4 is the provision that the diaper includes a split region operationally configured to adjust the width of the diaper from a minimum width of a closed split region to a maximum width of a fully open split region. 
Allen teaches an analogous diaper having an extendible split core which adjusts the width of the diaper from a minimum width of a closed split region to a maximum width of a fully open split region as set forth in col. 2, lines 46-54 and as shown in the figures.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the diaper of Habib with the extendible split core as taught by Allen   in order to provide a means to widen the diaper and reduce epidermal contact with excreted materials while also minimizing cleaning by the caretaker as taught by Allen in col. 1, lines 62-66.
With reference to claim 5, Habib discloses a diaper changing system including: 
an outer packaging (22); 
one or more diaper changing accessory items housed therein including at least a diaper changing pad (16) and an adjustable (col. 6, lines 10-12) diaper (12), wherein the diaper changing pad is operationally configured as a post diaper change disposal bag for disposal of at least the outer packaging and a soiled diaper as set forth in col. 5, line 63 to col. 6, line 17. 
The difference between Habib and claim 5 is the provision that the diaper is vacuum shrunk.
Snell teaches an analogous prepackaged diaper kit that includes having the packaged articles, including a diaper, vacuum packed (abstract). Snell also discloses that the diaper has a first, nominal size and a second, reduced size up to about 55% as set forth in [0024] and in [0176].
 It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the concept of vacuum shrinking as taught by Snell in order to provide a pocketable kit that is conveniently sized for carriage as taught by Snell in [0177].
As to claim 6, Habib discloses a system wherein the diaper changing accessory items further include one or more pre-moistened wipes and one or more skin care items as set forth in col. 4, lines 35-44.
With reference to claim 7, Habib discloses a system of claim 5 wherein the diaper changing pad (16) is a foldable planar type member with at least a first fluid impermeable layer (scrim) and a second fluid adsorbing layer (absorbent) as set forth in col. 3, line 61 to col. 4, line 2. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Habib et al. (US 6,723,080) in view of Snell et al. (US 2008/0142389) and further in view of Allen (US 5,624,422).
With reference to claim 8, Habib in view of Snell teach the invention substantially as claimed as set forth in the rejection of claim 5.
The difference between Habib and claim 8 is the provision that the diaper includes a split region operationally configured to adjust the width of the diaper from a minimum width of a closed split region to a maximum width of a fully open split region. 
Allen teaches an analogous diaper having an extendible split core which adjusts the width of the diaper from a minimum width of a closed split region to a maximum width of a fully open split region as set forth in col. 2, lines 46-54 and as shown in the figures.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the diaper of Habib modified with the extendible split core as taught by Allen in order to provide a means to widen the diaper and reduce epidermal contact with excreted materials while also minimizing cleaning by the caretaker as taught by Allen in col. 1, lines 62-66.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over VIRGINIA DEPARTMENT OF HEALTH “Changing Diapers the Safe Way” and further in view of Habib et al. (US 6,723,080)
With reference to claim 9, VIRGINIA DEPARTMENT OF HEALTH’s “Changing Diapers the Safe Way” pamphlet (hereinafter “pamphlet”) discloses a method of changing a child's diaper. The method includes providing a diaper changing system including a diaper changing pad (support in steps 3 and 4 may be considered as a diaper changing pad) and one or more wiping type items (wipes and ointment in step 2); 
placing a child wearing a used diaper atop the diaper changing pad/support (step 3); removing the used diaper and cleaning the child using the one or more wiping type items (step 4); placing the diaper on the child in a fitted manner (step 6); and sealing the soiled items for disposal in step 5. 
	The pamphlet does not show an outer packaging and removal of items from outer packaging and does not explicitly recite an adjustable diaper or a diaper changing pad and placing the used items within the diaper changing pad for disposal.
	Habib teaches an analogous system for changing a diaper where the system includes an outer packaging (22) and an adjustable (col. 6, lines 10-12) diaper (12) and including a disposal changing pad (16) housed within the outer packaging (22) operationally configured as a changing surface and as a stand-alone disposal bag for disposal of the outer packaging, the one or more child changing items and the used absorbent article as set forth in col. 5, line 63 to col. 6, line 17. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the supplies as taught by the pamphlet with an outer packaging and an adjustable diaper and disposal as claimed as taught by Habib in order to provide a compact and convenient kit as taught by Habib in the abstract.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sherrill discloses a prepackage adult incontinence management system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781